  Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 1 of 53 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

INTERACTIVE GAMES LLC                                )
                                                     )
                         Plaintiff,                  )
                                                     )
vs.                                                  )
                                                     )   C.A. No. _________________
DRAFTKINGS, INC.,                                    )
                                                     )   JURY TRIAL DEMANDED
                         Defendant.
                                                     )
                                                     )
                                                     )



                         COMPLAINT FOR PATENT INFRINGEMENT

          Plaintiff Interactive Games LLC (“Interactive Games”) hereby brings this Complaint for

patent infringement against Defendant DraftKings, Inc. (“Defendant” or “DraftKings”), and

alleges as follows:

                                      NATURE OF THE ACTION

          1.      This is a civil action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. § 271 et seq., by Interactive Games against Defendant for infringement

of U.S. Patent Nos. 8,956,231; 8,974,302; 8,616,967; and 9,430,901 (collectively the “Patents-in-

Suit”).

                                              PARTIES

          2.      Interactive Games is a limited liability company incorporated in Nevada with its

principal place of business at 110 East 59th Street, New York, New York, 10022.

          3.      On information and belief, DraftKings is a corporation organized and existing

under the laws of the State of Delaware, with its principal place of business located at 225

Franklin Street, 26th Floor, Boston, Massachusetts, 02110.


ME1 30678135v.1
  Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 2 of 53 PageID #: 2



                                  JURISDICTION AND VENUE

        4.        This Court has subject matter jurisdiction over this patent infringement action

under 28 U.S.C. §§ 1331 and 1338(a).

        5.        DraftKings is subject to personal jurisdiction in this District because, based on

information and belief, it is deemed to reside in this judicial district by virtue of being

incorporated in the State of Delaware. Accordingly, this Court may properly exercise personal

jurisdiction over DraftKings.

        6.        Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to due process and/or the Delaware Long Arm Statute, due at least to Defendant’s

substantial business in this forum, including: (i) at least a portion of the infringements alleged

herein; and/or (ii) regularly doing or soliciting business, engaging in other persistent courses of

conduct, and/or deriving substantial revenue from goods and services provided to individuals in

the State of Delaware and in this District.

        7.        On information and belief, Defendant has operated and continues to operate an

interactive website (www.draftkings.com) and mobile applications that are accessible to all

residents of the State of Delaware, including in this District, through which Defendant advertises

and makes available for use certain services and electronic daily fantasy sports contests that are

herein accused of infringement. See, e.g., Lobby, DRAFTKINGS, https://www.draftkings.com.

        8.        Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c), and/or

1400(b), at least because DraftKings is deemed to reside in this judicial district by virtue of being

incorporated in the State of Delaware.

                                     THE PATENTS-IN-SUIT

        9.        U.S. Patent    No. 8,956,231 (“the ’231 patent”), titled           “Multi-Process

Communication Regarding Gaming Information,” was duly and legally issued by the United
                                         2

ME1 30678135v.1
  Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 3 of 53 PageID #: 3



States Patent and Trademark Office (“USPTO”) on February 17, 2015, to the listed inventors Lee

Amaitis, Paul Williams, and Sunny Tara. Interactive Games is the assignee and sole owner of

the ’231 patent, with all substantive rights in and to that patent, including the sole and exclusive

right to bring this action, enforce the ’231 patent against infringers, and collect damages for all

relevant times. A certified copy of the ’231 patent is attached as Exhibit A.

        10.       U.S. Patent   No. 8,974,302 (“the ’302 patent”), titled            “Multi-Process

Communication Regarding Gaming Information,” was duly and legally issued by the USPTO on

March 10, 2015, to the listed inventors Lee Amaitis, Paul Williams, Sunny Tara, and Matthew

Morrissette. Interactive Games is the assignee and sole owner of the ’302 patent, with all

substantive rights in and to that patent, including the sole and exclusive right to bring this action

and enforce the ’302 patent against infringers, and to collect damages for all relevant times. A

certified copy of the ’302 patent is attached as Exhibit B.

        11.       U.S. Patent No. 9,430,901 (“the ’901 patent”), titled “System and Method for

Wireless Gaming with Location Determination,” was duly and legally issued by the USPTO on

August 30, 2016, to the listed inventors Lee M. Amaitis, Joseph M. Asher, Robert F.

Bahrampour, Darrin M. Mylet, Alan B. Wilkins, and Howard W. Lutnick. Interactive Games is

the assignee and sole owner of the ’901 patent, with all substantive rights in and to that patent,

including the sole and exclusive right to bring this action and enforce the ’901 patent against

infringers, and to collect damages for all relevant times. A certified copy of the ’901 patent is

attached as Exhibit C.

        12.       U.S. Patent No. 8,616,967 (“the ’967 patent”), titled “System and Method for

Convenience Gaming,” was duly and legally issued by the USPTO on December 31, 2013, to the

listed inventors Lee M. Amaitis, Joseph M. Asher, Howard W. Lutnick, Darrin M. Mylet, and


                                                 3

ME1 30678135v.1
  Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 4 of 53 PageID #: 4



Alan B. Wilkins. Interactive Games is the assignee and sole owner of the ’967 patent, with all

substantive rights in and to that patent, including the sole and exclusive right to bring this action

and enforce the ’967 patent against infringers, and to collect damages for all relevant times. A

certified copy of the ’967 patent is attached as Exhibit D.

                                   GENERAL ALLEGATIONS

        13.       DraftKings’ daily fantasy sports and sports betting businesses use innovative

technology owned by Plaintiff. Like traditional fantasy sports, players draft a team of real-world

athletes who then score fantasy points according to set scoring rules. Daily fantasy sports,

however, offer contests on an accelerated timeline, such as one day, rather than an entire season.

Accordingly, daily fantasy sports are quicker, more numbers-driven, and provide more “action”

for the daily fantasy sports entrants. As daily fantasy sports has become more popular, the

industry has faced greater scrutiny with respect to its legal characterization and potentially

circumventing gambling laws and other regulations. Because the legality of daily fantasy sports

is determined on a state-by-state basis, DraftKings’ daily fantasy sports gaming platform is

subject to various different regulations depending on the geographic location of the user

accessing the platform. See, e.g., Legality, DRAFTKINGS, https://www.draftkings.com/legality.

Similarly, sports betting is regulated according to each state’s gambling regulations. See, e.g.,

FAQ: Where can I make a bet?, DRAFTKINGS, https://www.draftkings.com/sportsbook (“You

can only make a bet in a state where DraftKings is licensed for regulated online sports betting.”).

Accordingly, DraftKings implemented various innovative technologies developed and owned by

Interactive Games and its affiliates to ensure its platforms comply with each state’s regulations.

        14.       On information and belief, and based on its own admissions, DraftKings is one of

the largest on-line sites to offer daily fantasy sports contests.      See, e.g., DraftKings CEO

compares      fantasy     sports   to   chess,   stock   investing,    CDC     GAMING       REPORT,
                                                  4

ME1 30678135v.1
  Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 5 of 53 PageID #: 5



http://cdcgamingreports.com/draftkings-ceo-compares-fantasy-sports-to-chess-stock-investing;

see also Gouker, Dustin, New Official Data: Daily Fantasy Sports Generated $335 Million In

Revenue In A Year, LEGAL SPORTS REPORT, https://www.legalsportsreport.com/21627/ny-dfs/

(June 27, 2018). DraftKings also offers online sports betting through its DraftKings Sportsbook

platform.                 See,      e.g.,      DraftKings           Sportsbook,     DRAFTKINGS,

https://www.draftkings.com/sportsbook. DraftKings accesses and provides access to its daily

fantasy sports gaming platform and its sports betting gaming platform through its web-based

interface and/or mobile applications running on computing devices, such as laptops, tablets, or

mobile phones. The DraftKings mobile applications are available on any iOS or Android device,

including any iPhone, iPad, iPod touch, Android phone or Android tablet. DraftKings Mobile

Apps, DRAFTKINGS, https://www.draftkings.com/mobileapps. The DraftKings gaming platforms

are available through a web browser running on a personal computer, laptop, or other computing

device.     Sign Me Up, DRAFTKINGS, https://www.draftkings.com/; Log In, DRAFTKINGS

SPORTSBOOK, https://sportsbook.draftkings.com.

          15.     DraftKings offers various types of daily fantasy sports contests that authorize

users to “pay to play” on its daily fantasy sports platform. Its gaming platform also allows users

to create their own contests where users may specify the amount of money for entry into a

contest and the contest parameters before DraftKings offers the contest to other users for

acceptance. In this and other ways, users are then matched in contests to compete against one

another for the entry-fee dollar amounts according to each contest’s payout rules (or against one

another in a head-to-head contest). Similarly, DraftKings offers various types of sports betting

wagers to its users, including straight bets, parlay bets, and round robins on its sports betting

platform.         Bet   Types,   Frequently   Asked    Questions,     DRAFTKINGS   SPORTSBOOK,


                                                 5

ME1 30678135v.1
  Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 6 of 53 PageID #: 6



https://sportsbook.draftkings.com. DraftKings’ gaming platforms determine whether the user’s

device is authorized to connect to its servers and verifies the location of the user’s gaming device

before permitting the user to play its daily fantasy sports contests or place sports betting wagers.

DraftKings’ gaming platforms also determine whether a user is authorized to play its contests by

verifying the user’s identity and age. Once authorized, DraftKings verifies the user’s location at

multiple points in time during gameplay to comply with various jurisdictional regulations.

        16.       DraftKings’ gaming platforms determine the location of each user device

connecting to its servers before authorizing gameplay. The DraftKings gaming platforms receive

wireless signals from each user’s device and compare data points within the received signals to

those of known locations within a geographic area. When the user device is determined to be in

an authorized geographic location for specific types of gaming activity, such as entering paid

contests or placing sports bets, DraftKings enables that gaming activity. During gameplay,

DraftKings monitors the user’s gaming session and disconnects users in response to detected

periods of non-use. In some instances, DraftKings increments a counter calculating an amount

of time the user has engaged in wagering activity and prevents exceeding a threshold amount of

time. DraftKings additionally determines if the user’s device has moved to a geographic location

where specific types of gaming activity is unauthorized.           Based on this determination,

DraftKings stops incrementing the counter and does not permit the user to engage in the

unauthorized gaming activity.

        17.       Upon information and belief, DraftKings uses and tests its products on various

computing devices, including portable and mobile devices such as mobile phones, tablets, and

laptops. For example, DraftKings uses and tests its products on portable and mobile devices to

develop training and video tutorials showing how to use DraftKings products and other


                                                 6

ME1 30678135v.1
  Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 7 of 53 PageID #: 7



promotional       materials.      See,     e.g.,   DK    My   Contests     Walkthrough,     YOUTUBE,

https://youtu.be/ykiiUuvkufU;                  CFB             Announcement,                YOUTUBE,

https://youtu.be/G5A3zSWFTVg; How To Play, DRAFTKINGS, https://www.draftkings.com/how-

to-play; DraftKings - The App!, YOUTUBE, https://youtu.be/xAQPboDT4mQ; NBA Quick Hits -

February 3rd,        YOUTUBE,     https://www.youtube.com/watch?v=vtsvD9TbmaQ; DraftKings

Fantasy     Football      TV     Commercial,       'Welcome    to   the    Big     Time',   YOUTUBE,

https://youtu.be/AIGap9cvu34; DraftKings Commercial, YOUTUBE, https://youtu.be/xo8N-

fcH08g; DraftKings Sportsbook TV Commercial, 'Golf's Biggest Weekend',                         ISPOT.TV,

https://www.ispot.tv/ad/IhHV/draftkings-sportsbook-golfs-biggest-weekend;                   DraftKings

$750,000 Fantasy NASCAR Contest TV Commercial, 'NASCAR Returns’,                               ISPOT.TV,

https://www.ispot.tv/ad/IlA7/draftkings-750000-fantasy-nascar-contest-nascar-returns.                As

another example, DraftKings uses and tests its products in conjunction with making those

products available through and/or on Apple and Android devices. See, e.g., Run your app on a

device, XCODE, https://help.apple.com/xcode/mac/current/#/dev60b6fbbc7; Run Apps on a

Hardware               Device,           ANDROID              STUDIO             USER            GUIDE,

https://developer.android.com/studio/run/device.html. (“[w]hen building an Android app, it's

important that you always test your application on a real device before releasing it to users.”).

As another example, DraftKings uses and tests its products on various computing devices,

including portable and mobile devices such as mobile phones, tablets, and laptops, to ensure its

products comply with various State laws and regulations. Some states, such as Nevada and

Iowa, prohibit DraftKings from permitting users to deposit funds or enter contests that require

entry fees while users are within their borders. See, e.g., Notice to Licensees: Legality Of

Offering    Daily      Fantasy    Sports      in   Nevada,    Nevada      Gaming     Control     Board,


                                                     7

ME1 30678135v.1
  Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 8 of 53 PageID #: 8



http://gaming.nv.gov/modules/showdocument.aspx?documentid=10481; Gouker, D., No Joy In

Iowa For Daily Fantasy Sports, As Bill Is Not Likely To Pass, LEGAL SPORTS REPORT,

https://www.legalsportsreport.com/13741/iowa-fantasy-sports/ (Apr. 17, 2017).          Additionally,

DraftKings employs personnel for developing their games, which includes using and testing the

DraftKings products on physical devices, including software engineers, mobile designers, and

game analysts.

        18.       DraftKings’ infringing products include its daily fantasy sports and sports betting

platforms. DraftKings’ daily fantasy sports and sports betting platforms are accessible to end

users via the DraftKings Daily Fantasy Sports mobile application and the DraftKings Sportsbook

mobile application, available on iOS devices (e.g., iPhone, iPad, iPod touch), Android devices,

and through web applications running on a computing device through a web browser (see, e.g.,

Download DraftKings Apps, DRAFTKINGS, https://www.draftkings.com/mobileapps; Sign Up,

DRAFTKINGS,         https://www.draftkings.com/;       Log    In,    DRAFTKINGS       SPORTSBOOK,

https://sportsbook.draftkings.com.

                                THE PATENTED TECHNOLOGY

                           U.S. PATENT NOS. 8,956,231 AND 8,974,302

        19.       Interactive Games is a technology company for a leading designer, developer,

and manufacturer of innovative technology and risk management solutions for interactive

gaming industries worldwide. The industry of interactive gaming involving wagering is heavily

regulated, and gaming operators and developers must comply with strict regulations prescribed

by different regulatory agencies and administrative bodies. Remote wagering, in particular,

presents unique technical problems for gaming operators and developers to ensure that it remains

legal, secure, and practical.      Indeed, Interactive Games , along with affiliated companies,


                                                   8

ME1 30678135v.1
  Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 9 of 53 PageID #: 9



pioneered the development of remote, interactive betting in the United States in the mid-2000s

and invested heavily into researching and designing secure platforms and devices for mobile

gambling. Working with Nevada’s government and gaming commission, they formed the first

laws permitting safe and verifiable remote gambling in the state. As a result of research and

investment into the mobile gambling industry, Interactive Games sought and obtained patents

protecting its propriety technology and transformative hand-held devices.

        20.       The ’231 and ’302 patents relate to novel systems and apparatuses that enable

secure remote wagering using mobile devices while simultaneously complying with the high

standards set by regulators and providing an improved customer experience.         The claimed

systems and apparatuses embody an inventive concept that is patent-eligible, providing

significant improvements over the prior art and enabling non-conventional combinations of

features not present in the prior art. For example, the claimed apparatus uses a multisystem

secure authentication protocol to facilitate compliance with regulatory requirements.       The

authentication protocol verifies that the user and the user’s computing device are eligible for

interactive gaming before authorizing gameplay. Additionally, the claimed apparatus verifies

that the user’s device is within a location that permits gaming and includes novel location

determination features that ensure the user complies with jurisdictional gaming regulations. One

embodiment of the claimed apparatus uses the authentication and validation process shown in the

figure below.




                                                9

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 10 of 53 PageID #: 10




(’302 patent, Fig. 3).

        21.       The claimed apparatuses of the ’231 and ’302 patents are directed to subject

matter that is rooted in technology and disclose solutions to technological problems in the fields

of user and device verification and authorization for remote gambling systems. These problems

did not exist without the advent of remote, network-based gaming using physical gaming devices

communicating with a gaming apparatus.

        22.       For example, a principal object and advantage of the claimed inventions addresses

the technical problem of enabling remote wagering that complies with strict regulations for

ensuring security and authenticity of the user’s computing device.          One way the claimed

apparatuses solve this technical problem is by determining whether the user’s computing device

is authorized for interactive gaming. For example, the authentication protocol uses a device
                                            10

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 11 of 53 PageID #: 11



authenticator service (DAS) or confirms that a unique identifier for the device is associated with

an authorized account or list of authorized devices. As another example, the authentication

protocol determines whether the device is running an approved operating system based on the

operating system version. The claimed apparatus reads memory locations and compares files to

ensure that the device has not been “rooted” or modified improperly. The claimed apparatus

verifies the authentication of the gaming application running on the device by using a multistage

hashing protocol to send application and operating system signatures to the device authenticator

service. As another example, the authentication protocol verifies proper authentication or sign

up of the device by comparing checksums MD5 hashes of files.

        23.       Another principal object and advantage of the claimed inventions addresses the

technical problem of enabling remote wagering that complies with strict regulations for ensuring

the authenticity of the user. One way the claimed apparatuses solve this technical problem is by

determining whether the user is authorized for interactive gaming.         For example, in some

embodiments, the claimed apparatus verifies the user’s ability to wager by requesting

information such as age and residency information. The claimed apparatus authenticates the user

by verifying the user’s information and generating user credentials for an approved account.

        24.       Another principal object and advantage of the claimed inventions solves the

technical problems associated with ensuring that the mobile device is controlled by the

authorized user. One way the claimed apparatuses solve this technical problem is by linking the

authorized user with the authorized mobile device and using an application security handshake

and/or continuous validation to ensure that the authorized user associated with the account is still

using the authorized mobile device. In some embodiments, the claimed apparatus only permits




                                                11

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 12 of 53 PageID #: 12



gaming from an authorized user utilizing the authorized device or one of a number of linked

authorized devices.

        25.       Another principal object and advantage of the claimed inventions addresses the

technical problem of complying with strict regulations relating to jurisdictional controls of

wagering. One way the claimed apparatuses solve this technical problem is by ensuring a user’s

current location permits wagering by accurately determining the user’s location using the mobile

device as a proxy. For example, the claimed apparatuses use geofencing techniques to create a

virtual perimeter of a geographic area to ensure users are within approved boundaries and enable

or disable wagering functionalities based on the location and the laws and regulations of that

particular jurisdiction. Another way the claimed apparatuses solve this technical problem is by

using GPS coordinates or triangulation through communication devices within a communications

network to accurately track the user’s location. Another way the claimed apparatuses solve this

technical problem is by checking the user’s location continuously or periodically to ensure

compliance throughout a gaming session.

        26.       Another principal object and advantage of the claimed inventions is to improve

the efficiency and performance of the computer system itself. One way the claimed apparatuses

improve the efficiency and performance of the computer system itself is by minimizing location

determinations.     For example, the claimed apparatuses determine when to make a location

determination based on a distance of the user’s device from a boundary, as well as the speed and

direction of the device with respect to the boundary. The claimed apparatuses vary the time

between periodic location checks based on these parameters.          For example, the claimed

apparatuses may increase the amount of time between location checks when the device is closer

to an edge of an approved area or moving towards it at a certain speed. In some embodiments, a


                                                12

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 13 of 53 PageID #: 13



network of concentric geofences is utilized to determine the required parameters, as shown in the

figure below.




(’302 patent, Fig. 5).

        27.       Another principal object and advantage of the claimed inventions addresses the

technical problem of ensuring that users do not circumvent regulations and jurisdictional

controls. One way the claimed apparatuses solve this technical problem is by ensuring that the

mobile device does not include software enabling remote access. In some embodiments, this is
                                             13

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 14 of 53 PageID #: 14



achieved by validating, on a polled interval, that some external communication interfaces to the

device are disabled before allowing access. In some embodiments, the claimed apparatuses

utilize application handshake security and continuous validation to ensure the software is

unaltered and does not include undesired programs such as malware or remote access

technologies.

        28.       Another principal object and advantage of the claimed inventions is to improve

the user interface and functionality of the gaming system while complying with regulations. One

way the claimed apparatuses solve this technical problem is by permitting some features of the

gaming application while disabling others based on the user’s determined location. For example,

the user interface may be modified to allow gaming-related services when wagering is disabled

due to jurisdictional regulations. The claimed apparatuses involve tangible components and

complex data processing operations that are necessarily rooted in computer technology.

        29.       The novelty of the claimed apparatuses was confirmed during prosecution of the

patents. As evidenced by the file wrapper for the ’231 patent and the file wrapper for the ’302

patent, the USPTO conducted separate thorough searches of the prior art and rejected initial

recitations of the claims based on combinations of several pieces of prior art. On information

and belief, it is the practice of the USPTO not to cite excessive cumulative art and to discuss the

most representative and pertinent art in the office actions.        The USPTO confirmed the

patentability of the ’231 patent on November 19, 2014, and separately confirmed the

patentability of the ’302 patent on December 9, 2014, because the claims of each patent recited a

novel combination of elements not disclosed or suggested in the prior art.




                                                14

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 15 of 53 PageID #: 15



        30.       The inventions are directed to patent-eligible subject matter representing new,

novel, and useful improvements over the existing and/or patentably distinct means and methods

of the prior art.

                          U.S. PATENT NOS. 9,430,901 AND 8,616,967

        31.       Traditional casino gaming requires a user’s physical presence to ensure

compliance with the particular jurisdiction’s laws and regulations. As discussed above, remote

wagering presents unique technical problems for gaming operators and developers to ensure that

it remains legal, secure, and practical, particularly as regulations vary depending on jurisdiction.

The ’901 patent and the ’967 patent relate to novel systems and methods for remote gaming

using location determination technology and enhanced security protocols. The claimed system

embodies an inventive concept that is patent-eligible, providing significant improvements over

the prior art and enabling non-conventional combinations of features not present in the prior art.

For example, the claimed system provides jurisdictional controls and a reliable, accurate, and

secure mobile gaming system architecture that complies with regulatory requirements for

identification and location verification of the user.

        32.       The claimed systems of the ’901 and the ’967 patents are directed to subject

matter that is rooted in technology and discloses technological solutions to a technological

problem in the field of user and device verification and authorization for remote gambling

systems. These problems did not exist without the advent of remote, network-based gaming

using physical gaming devices communicating with a gaming apparatus.               For example, a

principal object and advantage of the claimed inventions address the technical problem of

enabling remote wagering that complies with jurisdictional regulations. One way the claimed

systems solve this technical problem is by ensuring that wagers originate and terminate within


                                                  15

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 16 of 53 PageID #: 16



boundaries of a gaming jurisdiction and not outside of them.             For example, the system

architectures accurately detect a device’s location using GPS technology, triangulation

technology based on signal strengths received from the wireless device, and/or geofencing for

selective geographic control. The systems have a location determination and verification feature

that permits or disallows gaming from a remote location depending on whether the determined

location meets specific criteria.     Additionally, the systems periodically update the location

determination information to ensure constant compliance with jurisdictional regulations.

        33.       Another way the claimed networked system of the ’901 patent solves the technical

problem of accurately detecting the location of a device covered by a communications network is

by calculating signal characteristics describing signals between a calibration device and signal

detection devices and determining the location of the mobile device by comparing the calculated

signal characteristics with those received from the mobile device. In some embodiments, the

signal characteristics represent a reference set of signal strengths received by the signal detection

devices. In some embodiments, the signal characteristics represent a Time Difference of Arrival

(TDOA) for the signals.

        34.       Another principal object and advantage of the claimed inventions address the

technical problem of enabling remote wagering that complies with strict regulations for ensuring

the authenticity of the user and the user device. One way the claimed systems solve this problem

is by providing multi-layered authentication protocols. For example, one layer authenticates the

user of the mobile device while another layer authenticates the mobile device itself. Another

way the claimed systems solve this problem is by disabling activity on the mobile device based

on a period of allotted time. The claimed systems involve tangible components and complex

data processing operations that are necessarily rooted in computer technology.


                                                 16

ME1 30678135v.1
    Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 17 of 53 PageID #: 17



         35.      The novelty of the claimed system of the ’901 patent was confirmed during

prosecution of the patent, which occurred well after the U.S. Supreme Court’s decision in Alice1

and the USPTO’s subsequent examination guidelines to patent examiners on patent subject

matter eligibility. As evidenced by the file wrapper for the ’901 patent, the USPTO conducted a

thorough search of the prior art and rejected initial recitations of the claims based on

combinations of several pieces of prior art. On information and belief, it is the practice of the

USPTO not to cite excessive cumulative art and to discuss the most representative and pertinent

art in the office actions. On April 15, 2016, the USPTO confirmed the patentability of the ’901

patent because the claims recited a novel combination of elements not disclosed or suggested in

the prior art.

         36.      Similarly, the novelty of the claimed system of the ’967 patent was confirmed

during prosecution of the patent. As evidenced by the file wrapper for the ’967 patent, the

USPTO conducted a thorough search of the prior art and rejected initial recitations of the claims

based on combinations of several pieces of prior art. On information and belief, it is the practice

of the USPTO not to cite excessive cumulative art and to discuss the most representative and

pertinent art in the office actions.       On September 10, 2013, the USPTO confirmed the

patentability of the ’967 patent because the claims recited a novel combination of elements not

disclosed or suggested in the prior art

         37.      The subject matter of the ’901 and the ’967 patents is directed to patent-eligible

subject matter representing new, novel, and useful improvements over the existing and/or

patentably distinct means and methods of the prior art.




1
    Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014).
                                                  17

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 18 of 53 PageID #: 18




                                       CLAIMS FOR RELIEF
                               FIRST CLAIM FOR RELIEF
                       (INFRINGEMENT OF U.S. PATENT NO. 8,956,231)

        38.       Plaintiff incorporates by reference paragraphs 1-37 as if fully set forth herein.

        39.       DraftKings, directly or through its agents, customers, and/or intermediaries, has

made, used, tested, imported, provided, supplied, distributed, sold, and/or offered for sale

products and/or systems that infringe (either directly or under the doctrine of equivalents) one or

more claims of the ’231 patent. For instance, on information and belief, DraftKings’ accused

products and/or systems have certain features that determine whether a device is authorized to

use a gaming service based on one or more characteristics of the device other than location. The

system determines that a user of the device is authorized to use the gaming service and that the

device is associated with a first location in which gaming activity is allowed. Here, the system

allows gaming activity based on the determination that the device is authorized, the

determination that the user is authorized, and the determination that the device is associated with

the first location. After allowing the gaming activity, the system determines a period of time

relative to the determination of the first location for redetermining a location of the device, where

the period of time is determined based on a distance of the first location from a boundary of an

area. In response to determining that the period of time has passed, the system then determines

whether the device is associated with a second location in which gaming activity is allowed.

This is done in a manner that infringes claims 1-23 of the ’231 patent.

        40.       DraftKings does not have a license or permission to use the ’231 patent.

        41.       By way of example only and for purposes of this Complaint, DraftKings tests,

uses, and/or provides its daily fantasy sports platform in a manner that infringes each limitation



                                                   18

ME1 30678135v.1
    Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 19 of 53 PageID #: 19



of at least one asserted claim of the ’231 patent, consistent with the information set forth in the

following paragraphs. 2

        42.       On information and belief, DraftKings infringes all elements of claim 1, which

recites as follows:

                  1. An apparatus comprising:
                  a machine readable medium having stored thereon a set of instructions
                         that are configured to cause a processor to:
                         determine that a device is authorized to use a gaming service
                                 based on one or more characteristics of the device other
                                 than location;
                         determine that a user of the device is authorized to use the
                                 gaming service;
                         determine that the device is associated with a first location in
                                 which gaming activity is allowed;
                         allow gaming activity based on the determination that the device
                                 is authorized, the determination that the user is
                                 authorized, and the determination that the device is
                                 associated with the first location;
                         determine a period of time relative to the determination of the
                                 first location after which a location redetermination of the
                                 device should be made, in which the period of time is
                                 determined based on a distance of the first location from
                                 a boundary of an area;
                         determine that the period of time has passed; and
                         in response to determining that the period of time has passed,
                                 determine whether the device is associated with a second
                                 location in which gaming activity is allowed.

        43.       On information and belief, DraftKings infringes all elements of claim 1, by

testing, using, and/or providing its daily fantasy sports platform that is accessed by a computing

device, where the daily fantasy sports platform includes “[a]n apparatus comprising: a machine
2
  Plaintiff relies on the DraftKings daily fantasy sports mobile application available through
iTunes for the iPhone mobile device as a representative product of the accused products,
including the DraftKings mobile application running on other iOS devices, the DraftKings
mobile application available for Android devices, and the DraftKings web application running on
a computing device through a web browser. See, e.g., DraftKings, ITUNES,
https://itunes.apple.com/us/app/draftkings/id710535379?mt=8 (“Compatible with iPhone, iPad,
and iPod touch”). Upon information and belief, all of the accused products share the same, or
substantially the same, infringing qualities with the representative product, and infringe the
asserted patents in the same manner as set forth in the Complaint.
                                                  19

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 20 of 53 PageID #: 20



readable medium having stored thereon a set of instructions that are configured to cause a

processor to” perform steps.      ’231 patent, col. 76, ll. 2-4.   On information and belief, the

DraftKings platform is hosted on a server that includes a processor and memory, corresponding

to a computer system.       For example, a computing device accesses the DraftKings gaming

platform hosted on a server.




(Image retrieved 4/19/2019 at https://www.draftkings.com).

        44.       DraftKings’ fantasy sports platform includes “determin[ing] that a device is

authorized to use a gaming service based on one or more characteristics of the device other than

location.”    ’231 patent, col. 76, ll. 5-7.   For example, the DraftKings platform determines

whether the device is authorized to use a gaming service based on a determination that the device

runs approved software and includes minimum compatibility requirements in order to conduct
                                          20

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 21 of 53 PageID #: 21



gaming activity. DraftKings determines whether the device is running inappropriate software

that may allow cheating or circumvention of DraftKings’ terms and conditions.




(Image retrieved 4/19/2019 at https://www.draftkings.com/help/privacy/us)




(Image retrieved 4/19/2019 at https://www.draftkings.com/terms-of-use)

        45.       DraftKings’ fantasy sports platform includes “determin[ing] that a user of the

device is authorized to use the gaming service.” ’231 patent, col. 76, ll. 8-9. For example,

DraftKings requires each user to verify their account. This includes verifying the user’s identity

and that the user is at least 18 years of age.




                                                 21

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 22 of 53 PageID #: 22




(Image dated 4/19/2019, DraftKings Daily Fantasy mobile app).

        46.       DraftKings’ fantasy sports platform includes “determin[ing] that the device is

associated with a first location in which gaming activity is allowed.” ’231 patent, col. 76, ll. 10-

11.   For example, the DraftKings platform determines that the user device is in a certain

geographic location within a non-restricted state before permitting the user to enter paid-entry

contests.




                                                22

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 23 of 53 PageID #: 23




(Image dated 4/19/2019, DraftKings Daily Fantasy mobile app).

        47.       On information and belief, DraftKings’ daily fantasy sports platform includes

“allow[ing] gaming activity based on the determination that the device is authorized, the

determination that the user is authorized, and the determination that the device is associated with

the first location.” ’231 patent, col. 76, ll. 12-15. The DraftKings platform grants the user

access to its gaming services once the user’s identity, device, and location has been verified.




(Image retrieved 4/19/2019 at https://www.draftkings.com/help/faq).


                                                23

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 24 of 53 PageID #: 24




(Image retrieved 4/19/2019 at https://www.draftkings.com/help/privacy/us).

        48.       On information and belief, DraftKings’ daily fantasy sports platform includes

“determin[ing] a period of time relative to the determination of the first location after which a

location redetermination of the device should be made, in which the period of time is determined

based on a distance of the first location from a boundary of an area.” ’231 patent, col. 76, ll. 16-

20. For example, the user device sends location data to the DraftKings platform for purposes of

tracking location of the computing device in real time, and physically locates user devices

periodically while the user is connected to the DraftKings platform. On information and belief,

the period of time may depend on the location of the device in relation to the boundary of the

non-restricted area.

        49.       On information and belief, DraftKings’ fantasy sports platform includes

“determin[ing] that the period of time has passed; and in response to determining that the period

of time has passed, determine[s] whether the device is associated with a second location in which

gaming activity is allowed.” ’231 patent, col. 76, ll. 21-24. For example, after a period of time

expires, DraftKings determines whether the user is still in an authorized location where its

gaming services can be accessed.




                                                24

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 25 of 53 PageID #: 25




(Image dated 4/19/2019, DraftKings Daily Fantasy mobile app).

        50.       DraftKings has placed its infringing daily fantasy sports products into service by

providing, using, and/or testing its daily fantasy sports products. DraftKings controls the daily

fantasy sports platform as a whole and obtains a benefit from such control, including revenue

from user entry fees, advertisers, and/or sponsors. For example, DraftKings provides its daily

fantasy sports mobile application to end users and controls how the mobile device transmits

requests to, and communicates with, its gaming servers.




                                                  25

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 26 of 53 PageID #: 26



        51.       As a result of DraftKings’ infringement of the ’231 patent, Interactive Games has

suffered and continues to suffer damages, in an amount not yet determined, of at least a

reasonable royalty and/or lost profits.

                               SECOND CLAIM FOR RELIEF
                       (INFRINGEMENT OF U.S. PATENT NO. 8,974,302)

        52.       Plaintiff incorporates by reference paragraphs 1-51 as if fully set forth herein.

        53.       DraftKings, directly or through its agents, customers, and/or intermediaries, has

made, used, tested, imported, provided, supplied, distributed, sold, and/or offered for sale

products and/or systems that infringe (either directly or under the doctrine of equivalents) one or

more claims of the ’302 patent. For example, on information and belief, DraftKings’ accused

products and/or systems have certain features that determine whether a mobile device is

authorized to use a gaming service, determine whether a user of the mobile device is authorized

to use the gaming service, and repeatedly determine whether the mobile device is within or out

of a geographical area in which the user is allowed to engage in gaming activity on the mobile

device. The system allows or disallows the user's gaming activity based at least in part on the

determination that the mobile device is authorized, the determination that the user is authorized,

and the determination that the mobile device is located within or out of the gaming-allowed

geographical area. Additionally, the system determines a period of time to elapse until the next

repetition for determining whether the mobile device is within or out of the gaming-allowed

geographical area, where the period of time is based at least in part on a distance of the mobile

device from a boundary of the gaming-allowed geographical area. This is done in a manner that

infringes claims 1-25 of the ’302 patent.

        54.       DraftKings does not have a license or permission to use the ’302 patent.



                                                   26

ME1 30678135v.1
    Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 27 of 53 PageID #: 27



        55.       By way of example only and for purposes of this Complaint, DraftKings tests,

uses, and/or provides its daily fantasy sports platform in a manner that infringes each limitation

of at least one asserted claim of the ’302 patent, consistent with the information set forth in the

following paragraphs. 3

        56.       On information and belief, DraftKings infringes all elements of claim 1, which

recites as follows:

                  1. An apparatus comprising:
                  a machine readable medium having stored thereon a set of instructions
                         that are configured to cause a processor to:
                         determine whether a mobile device is authorized to use a gaming
                                 service;
                         determine whether a user of the mobile device is authorized to
                                 use the gaming service;
                         to repeatedly:
                                 determine whether the mobile device is within or without
                                         a geographical area in which the user is allowed
                                         to engage in gaming activity on the mobile
                                         device;
                                 allow or disallow the user's gaming activity based at least
                                         in part on the determination that the mobile
                                         device is authorized, the determination that the
                                         user is authorized, and the determination that the
                                         mobile device is located within or without
                                         (respectively) the gaming-allowed geographical
                                         area; and
                                 determine a period of time to elapse until the next
                                         repetition of determination whether the mobile
                                         device is within or without the gaming-allowed
                                         geographical area, the period of time to be based
                                         at least in part on a distance of the mobile device

3
  Plaintiff relies on the DraftKings daily fantasy sports mobile application available through
iTunes for the iPhone mobile device as a representative product of the accused products,
including the DraftKings mobile application running on other iOS devices, the DraftKings
mobile application available for Android devices, and the DraftKings web application running on
a computing device through a web browser. See, e.g., DraftKings, ITUNES,
https://itunes.apple.com/us/app/draftkings/id710535379?mt=8 (“Compatible with iPhone, iPad,
and iPod touch”). Upon information and belief, all of the accused products share the same, or
substantially the same, infringing qualities with the representative product, and infringe the
asserted patents in the same manner as set forth in the Complaint.
                                                  27

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 28 of 53 PageID #: 28



                                      from a boundary of the gaming-allowed
                                      geographical area.

        57.       On information and belief, DraftKings infringes all elements of claim 1, by

testing, using, and/or providing its daily fantasy sports platform that is accessed by a mobile

device, where the daily fantasy sports platform includes “[a]n apparatus comprising: a machine

readable medium having stored thereon a set of instructions that are configured to cause a

processor to” perform steps. ’302 patent, col. 70, ll. 16-18. For example, the DraftKings

platform is a fantasy sports gaming system hosted on a server that utilizes a processor and a

memory to store a set of instructions that the processor executes for running the gaming

platform. A computing device accesses the DraftKings gaming platform hosted on a server.




(Image retrieved 4/19/2019 at https://www.draftkings.com).

                                               28

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 29 of 53 PageID #: 29




        58.       DraftKings’ fantasy sports platform includes “determin[ing] whether a mobile

device is authorized to use a gaming service.” ’302 patent, col. 70, ll. 19-20. For example, the

DraftKings platform determines whether the device is authorized to use a gaming service based

on a determination that the device runs approved software and includes minimum compatibility

requirements in order to conduct gaming activity. DraftKings determines whether the device is

running inappropriate software that may allow cheating or circumvention of DraftKings’ terms

and conditions.




(Image retrieved 4/19/2019 at https://www.draftkings.com/help/privacy/us)




(Image retrieved 4/19/2019 at https://www.draftkings.com/terms-of-use)




                                               29

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 30 of 53 PageID #: 30




        59.       DraftKings’ fantasy sports platform includes “determin[ing] whether a user of the

mobile device is authorized to use the gaming service.” ’302 patent, col. 70, ll. 21-22. For

example, DraftKings requires each user to verify their account. This includes verifying the

user’s identity and that the user is at least 18 years of age.




(Image dated 4/19/2019, DraftKings Daily Fantasy mobile app).

        60.       On information and belief, DraftKings’ fantasy sports platform includes

“repeatedly: determin[ing] whether the mobile device is within or without a geographical area in

which the user is allowed to engage in gaming activity on the mobile device.” ’302 patent, col.

70, ll. 23-27.      For example, DraftKings determines the location of each user’s device,

                                                   30

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 31 of 53 PageID #: 31



periodically and in real time, to ensure the device is within a non-restricted state before

permitting the user to enter paid-entry contests.




(Image dated 4/19/2019, DraftKings Daily Fantasy mobile app).

        61.       On information and belief, DraftKings’ daily fantasy sports platform includes

“allow[ing] or disallow[ing] the user's gaming activity based at least in part on the determination

that the mobile device is authorized, the determination that the user is authorized, and the

determination that the mobile device is located within or without (respectively) the gaming-

allowed geographical area.” ’302 patent, col. 70, ll. 28-33.       For example, the DraftKings

platform must verify that the mobile device is authorized, the user is authorized, and that the



                                                    31

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 32 of 53 PageID #: 32



mobile device is located within a geographical area where gaming is authorized. Once the

verification is complete, DraftKings grants access to its gaming services.




(Image retrieved 4/19/2019 at https://www.draftkings.com/help/faq).




(Image retrieved 4/19/2019 at https://www.draftkings.com/help/privacy/us).

        62.       On information and belief, DraftKings’ daily fantasy sports platform includes

“determin[ing] a period of time to elapse until the next repetition of determination whether the

mobile device is within or without the gaming-allowed geographical area, the period of time to

be based at least in part on a distance of the mobile device from a boundary of the gaming-

allowed geographical area.” ’302 patent, col. 70, ll. 34-40. DraftKings periodically determines

the location of the device to ensure that the mobile device is still within the authorized

geographic area. On information and belief, the elapsed period of time may relate to the user’s

location within the non-restricted boundary and the user’s distance to the boundary.




                                                32

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 33 of 53 PageID #: 33




(Image dated 4/19/2019, DraftKings Daily Fantasy mobile app).

        63.       DraftKings has placed its infringing daily fantasy sports products into service by

providing, using, and/or testing its daily fantasy sports products. DraftKings controls the daily

fantasy sports platform as a whole and obtains a benefit from such control, including revenue

from user entry fees, advertisers, and/or sponsors. For example, DraftKings provides its daily

fantasy sports mobile application to end users and controls how the mobile device transmits

requests to, and communicates with, its gaming servers.




                                                  33

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 34 of 53 PageID #: 34



        64.       As a result of DraftKings’ infringement of the ’302 patent, Interactive Games has

suffered and continues to suffer damages, in an amount not yet determined, of at least a

reasonable royalty and/or lost profits.

                               THIRD CLAIM FOR RELIEF
                       (INFRINGEMENT OF U.S. PATENT NO. 9.430,901)

        65.       Plaintiff incorporates by reference paragraphs 1-64 as if fully set forth herein.

        66.       DraftKings, directly or through its agents, customers, and/or intermediaries, has

made, used, tested, imported, provided, supplied, distributed, sold, and/or offered for sale

products and/or systems that infringe (either directly or under the doctrine of equivalents) one or

more claims of the ’901 patent. For example, on information and belief, DraftKings’ accused

products and/or systems have certain features that associate a plurality of sets of signal

characteristics with a respective location, where each set includes a respective plurality of signal

characteristics that correspond to a signal between a device and a wireless network device. The

system compares a set of signal characteristics from a communication device to the previously

associated sets to determine a location of the communication device. Here, the system enables a

gaming functionality of the communication device based on the determined location.

Additionally, the system disables wagering functionality after detecting a period of non-use of

the communication device. This is done in a manner that infringes at least claims 1-4, 8, 11-18,

20-22, 26, and 27 of the ’901 patent.

        67.       DraftKings does not have a license or permission to use the ’901 patent.

        68.       By way of example only and for purposes of this Complaint, DraftKings tests,

uses, and/or provides the sports betting platform in a manner that infringes each limitation of at




                                                   34

ME1 30678135v.1
    Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 35 of 53 PageID #: 35



least one asserted claim of the ’901 patent, consistent with the information set forth in the

following paragraphs. 4

        69.       On information and belief, DraftKings infringes all elements of claim 27, which

recites as follows:

                  27. A method comprising:
                  before using a communication device to play games through a wireless
                          communication network, associating, by a computing device,
                          each of a plurality of sets of signal characteristics with a
                          respective location, each set of signal characteristics including a
                          respective plurality of signal characteristics and each signal
                          characteristic of a respective plurality of signal characteristics
                          corresponding to a signal between a device and a wireless
                          network device;
                  determining a location of the communication device by comparing, by
                          the computing device, a set of signal characteristics involving
                          the communication device and a plurality of wireless network
                          devices to the prior associated sets of signal characteristics;
                  wherein a gaming functionality of the communication device is enabled
                          based upon the determined location; and
                  disabling the wagering functionality in response to a period of non-use
                          of the communication device.

        70.       On information and belief, DraftKings infringes all elements of claim 27, by

testing, using, and/or providing its sports betting platform that is accessed by a communication

device, where the sports betting platform performs “[a] method comprising: before using a

communication device to play games through a wireless communication network.” ’901 patent,




4
  Plaintiff relies on the DraftKings sports betting mobile application available through iTunes for
the iPhone mobile device as a representative product of the accused products, including the
DraftKings mobile application running on other iOS devices, the DraftKings mobile application
available for Android devices, and the DraftKings web application running on a computing
device through a web browser. See, e.g., DraftKings, ITUNES,
https://itunes.apple.com/us/app/draftkings-sportsbook/id1375031369?mt=8 (“Compatible with
iPhone, iPad, and iPod touch”). Upon information and belief, all of the accused products share
the same, or substantially the same, infringing qualities with the representative product, and
infringe the asserted patents in the same manner as set forth in the Complaint.
                                                  35

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 36 of 53 PageID #: 36



col. 26, ll. 9-11.   For example, DraftKings’ platform is accessed through a communication

device, such as a mobile phone, laptop, or tablet, that utilizes a wireless communication network.




(Image retrieved 4/19/2019 at https://sportsbook.draftkings.com/help/faq).




(Image retrieved 4/19/2019 at https://www.draftkings.com/sportsbook).

        71.       On information and belief, DraftKings’ sports betting platform includes

“associating, by a computing device, each of a plurality of sets of signal characteristics with a
                                             36

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 37 of 53 PageID #: 37



respective location.” ’901 patent, col. 26, ll. 11-13. For example, each user device sends

identifiers, such as an IP address, session identifier, cookie, mobile identification number, and/or

mobile subscription identification number, and user identification data, to the DraftKings

platform for purposes of tracking location of the computing device using a variety of geolocation

techniques.




(Image retrieved 4/19/2019 at https://sportsbook.draftkings.com/legal/nj-privacy-policy).

        72.       On information and belief, DraftKings’ sports betting platform includes

“associating . . . each of a plurality of sets of signal characteristics with a respective location,

each set of signal characteristics including a respective plurality of signal characteristics and

each signal characteristic of a respective plurality of signal characteristics corresponding to a

signal between a device and a wireless network device.” ’901 patent, col. 26, ll. 11-18. On

information and belief, the DraftKings platform receives the identifiers from the user device and

matches them to a previously populated lookup table to track and monitor each user device. For

example, the mobile telephone number, GSM and/or WiFi identifiers are sent to the DraftKings
                                          37

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 38 of 53 PageID #: 38



system and matched for purposes of identifying the user device and tracking its location in real-

time.




(Image retrieved 4/19/2019 at https://sportsbook.draftkings.com/legal/nj-privacy-policy).

        73.       On information and belief, DraftKings’ sports betting platform includes

“determining a location of the communication device by comparing, by the computing device, a

set of signal characteristics involving the communication device and a plurality of wireless

network devices to the prior associated sets of signal characteristics.” ’901 patent, col. 26, ll. 19-

23. For example, the identifiers received by the DraftKings platform from the user device are

matched to a previously populated lookup table to track and monitor each user device location

using GPS, Wi-Fi and/or cell phone triangulation techniques.




(Image retrieved 4/19/2019 at https://www.draftkings.com).




                                                 38

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 39 of 53 PageID #: 39




(Image retrieved 4/19/2019 at https://www.draftkings.com).




(Image retrieved 4/19/2019 at https://www.draftkings.com).

        74.       On information and belief, DraftKings’ sports betting platform includes “wherein

a gaming functionality of the communication device is enabled based upon the determined

location.” ’901 patent, col. 26, ll. 24-25. For example, the DraftKings platform determines that

the user device is within a non-restricted state before permitting the user to place sports bets.




(Image retrieved 4/19/2019 at https://www.draftkings.com).




                                                 39

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 40 of 53 PageID #: 40




(Image dated 4/16/2019, DraftKings Sportsbook mobile app).

        75.       On information and belief, DraftKings’ sports betting platform includes

“disabling the wagering functionality in response to a period of non-use of the communication

device.” ’901 patent, col. 26, ll. 27-28. For example, DraftKings disconnects the user’s device

from the gaming platform if a period of inactivity is detected.




                                                40

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 41 of 53 PageID #: 41




(Image dated 3/28/2019, DraftKings Sportsbook mobile app).

        76.       As a result of DraftKings’ infringement of the ’901 patent, Interactive Games has

suffered and continues to suffer damages, in an amount not yet determined, of at least a

reasonable royalty and/or lost profits.

                               FOURTH CLAIM FOR RELIEF
                       (INFRINGEMENT OF U.S. PATENT NO. 8,616,967)

        77.       Plaintiff incorporates by reference paragraphs 1-76 as if fully set forth herein.

        78.       DraftKings, directly or through its agents, customers, and/or intermediaries, has

made, used, tested, imported, provided, supplied, distributed, sold, and/or offered for sale

products and/or systems that infringe (either directly or under the doctrine of equivalents) one or

more claims of the ’967 patent. For example, on information and belief, DraftKings’ accused
                                                   41

ME1 30678135v.1
    Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 42 of 53 PageID #: 42



products and/or systems have certain features that determine whether a mobile device is located

within an approved gaming area in which a user is permitted to engage in wager-based gaming

activity and permit the user to engage in wager-based gaming activities based on determining

that the gaming device is located within the approved gaming area. Here, counter is incremented

as the user engages in a wager-based gaming activity within the approved gaming area,

determine that the gaming device moved to a location within an unapproved gaming area, and

based on the determination, prevent the user from engaging in the wager-based gaming activity

and stop incrementing the counter. This is done in a manner that infringes at least claims 1-20 of

the ’967 patent.

        79.       DraftKings does not have a license or permission to use the ’967 patent.

        80.       By way of example only and for purposes of this Complaint, DraftKings tests,

uses, and/or provides the sports betting platform in a manner that infringes each limitation of at

least one asserted claim of the ’967 patent, consistent with the information set forth in the

following paragraphs. 5

        81.       On information and belief, DraftKings infringes all elements of claim 1, which

recites as follows:


                  1. An apparatus comprising:
                  at least one processor; and
                  at least one memory device electronically coupled to the at least one
                           processor, in which the at least one memory device stores

5
  Plaintiff relies on the DraftKings sports betting mobile application available through iTunes for
the iPhone mobile device as a representative product of the accused products, including the
DraftKings mobile application running on other iOS devices, the DraftKings mobile application
available for Android devices, and the DraftKings web application running on a computing
device through a web browser. See, e.g., DraftKings, ITUNES,
https://itunes.apple.com/us/app/draftkings-sportsbook/id1375031369?mt=8 (“Compatible with
iPhone, iPad, and iPod touch”). Upon information and belief, all of the accused products share
the same, or substantially the same, infringing qualities with the representative product, and
infringe the asserted patents in the same manner as set forth in the Complaint.
                                                  42

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 43 of 53 PageID #: 43



                          instructions which, when executed by the at least one processor,
                          direct the at least one processor to:
                  determine that a gaming device is located within an approved gaming
                          area,
                          in which a user of the gaming device is permitted to engage in at
                                   least one wager-based gaming activity via the gaming
                                   device when the gaming device is used by the user from
                                   within approved gaming areas,
                          in which the user is not permitted to engage in the at least one
                                   wager-based gaming activity via the gaming device when
                                   the gaming device is used by the user from within
                                   unapproved gaming areas, and
                          in which the apparatus is operable to communicate with the
                                   gaming device via a wireless communications network;
                  permit the user to engage in the at least one wager-based gaming activity
                          via the gaming device based at least in part on determining that
                          the gaming device is located within the approved gaming area;
                  increment a counter as the user engages in the at least one wager-based
                          gaming activity via the gaming device from within the approved
                          gaming area,
                          in which the counter comprises an amount of time, and
                          in which the user is permitted to engage in the at least one
                                   wager-based gaming activity via the gaming device for a
                                   predetermined amount of time;
                  after determining that the gaming device is located within the approved
                          gaming area, determine that the gaming device moved to a
                          location within an unapproved gaming area; and
                  based at least in part on determining that the gaming device is located
                          within the unapproved gaming area:
                          (i) not permit the user to engage in the at least one wager-based
                                   gaming activity via the gaming device; and
                          (ii) stop incrementing the counter.

        82.       On information and belief, DraftKings infringes all elements of claim 1, by

testing, using, and/or providing its sports betting platform that is accessed by a mobile device,

where the sports betting platform includes “[a]n apparatus comprising: at least one processor;

and at least one memory device electronically coupled to the at least one processor, in which the

at least one memory device stores instructions which, when executed by the at least one

processor, direct the at least one processor to” perform steps. ’967 patent, col. 19, ll. 26-31. For

example, the DraftKings platform provides a sports betting gaming system hosted on a server

                                                  43

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 44 of 53 PageID #: 44



that utilizes a processor and a memory to store a set of instructions that the processor executes

for running the gaming platform. The DraftKings gaming platform, that is hosted on a server, is

accessed by a computing device, such as a mobile phone, laptop, or tablet.




(Image retrieved 4/19/2019 at https://sportsbook.draftkings.com/help/faq).




(Image retrieved 4/19/2019 at https://www.draftkings.com/sportsbook).




                                               44

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 45 of 53 PageID #: 45



        83.       DraftKings’ sports betting platform includes “determin[ing] that a gaming device

is located within an approved gaming area, in which a user of the gaming device is permitted to

engage in at least one wager-based gaming activity via the gaming device when the gaming

device is used by the user from within approved gaming areas.” ’967 patent, col. 19, ll. 32-37.

For example, the DraftKings platform determines that the user device is in a certain geographic

location, such as within the state of New Jersey, before permitting the user to engage in wagering

activity.




(Image retrieved 4/19/2019 at https://sportsbook.draftkings.com).

        84.       DraftKings’ sports betting platform includes “in which the user is not permitted to

engage in the at least one wager-based gaming activity via the gaming device when the gaming

device is used by the user from within unapproved gaming areas.” ’967 patent, col. 19, ll. 38-41.

                                                  45

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 46 of 53 PageID #: 46



For example, DraftKings does not permit a user from wagering on sporting events if the user

device is located outside of New Jersey.




(Image retrieved 4/19/2019 at https://www.draftkings.com/sportsbook).




(Image retrieved 4/19/2019 at https://www.draftkings.com/sportsbook).

        85.       On information and belief, DraftKings’ sports betting platform includes “in which

the apparatus is operable to communicate with the gaming device via a wireless communications

network.” ’967 patent, col. 19, ll. 42-44. A gaming device, such as a laptop or mobile phone, is

used to access the DraftKings gaming platform using a wireless network.




                                                 46

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 47 of 53 PageID #: 47




(Image retrieved 4/19/2019 at https://sportsbook.draftkings.com/help/faq).

        86.       On information and belief, DraftKings’ sports betting platform includes

“permit[ting] the user to engage in the at least one wager-based gaming activity via the gaming

device based at least in part on determining that the gaming device is located within the approved

gaming area.” ’967 patent, col. 19, ll. 45-48. For example, the DraftKings platform must verify

that the user device is located within a geographical area where gaming is authorized, such as

New Jersey, before DraftKings grants access to its gaming services.




                                               47

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 48 of 53 PageID #: 48




(Image retrieved 4/19/2019 at https://sportsbook.draftkings.com).

        87.       DraftKings’ sports betting platform includes “increment[ing] a counter as the user

engages in the at least one wager-based gaming activity via the gaming device from within the

approved gaming area, in which the counter comprises an amount of time, in which the user is

permitted to engage in the at least one wager-based gaming activity via the gaming device for a

predetermined amount of time.” ’967 patent, col. 19, ll. 49-55. For example, DraftKings

provides a time management system that limits the time spent on wagering activities such that

exceeding the time prevents further play.




                                                  48

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 49 of 53 PageID #: 49



(Image retrieved 4/19/2019 at https://sportsbook.draftkings.com/help/responsible-gaming).




(Image retrieved 4/19/2019 at https://sportsbook.draftkings.com/help/responsible-gaming).

        88.       DraftKings’ sports betting platform includes “after determining that the gaming

device is located within the approved gaming area, determine that the gaming device moved to a

location within an unapproved gaming area.” ’967 patent, col. 19, ll. 56-59. For example,

DraftKings determines the location of the user device during gameplay to determine if the

location has moved to a restricted area.




(Image retrieved 4/19/2019 at https://sportsbook.draftkings.com/help/faq).

        89.       DraftKings’ sports betting platform includes, “based at least in part on

determining that the gaming device is located within the unapproved gaming area: (i) not permit

the user to engage in the at least one wager-based gaming activity via the gaming device; and (ii)

stop incrementing the counter.” ’967 patent, col. 19, ll. 60-65.       For example, DraftKings

prevents the user from engaging in wager-based gaming if the mobile device is located outside of



                                                 49

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 50 of 53 PageID #: 50



New Jersey and stops the session, including the timer calculating the user’s time limit

restrictions.




(Image retrieved 4/19/2019 at https://sportsbook.draftkings.com/help/responsible-gaming).

        90.       As a result of DraftKings’ infringement of the ’967 patent, Interactive Games has

suffered and continues to suffer damages, in an amount not yet determined, of at least a

reasonable royalty and/or lost profits.

                                            JURY DEMAND

        91.       Plaintiff requests a trial by jury on all issues so triable by right.

                                        PRAYER FOR RELIEF

        Wherefore, Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

        1.        A declaration that DraftKings infringes the Patents-in-Suit under 35 U.S.C. § 271

and a final judgment incorporating same;


                                                     50

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 51 of 53 PageID #: 51



        2.        Equitable relief under 35 U.S.C. § 283, including but not limited to an injunction

that enjoins DraftKings and any of its officers, agents, employees, assigns, representatives,

privies, successors, and those acting in concert or participation with them from infringing the

Patents-in-Suit;

        3.        An award of damages sufficient to compensate Plaintiff for infringement of the

Patents-in-Suit by DraftKings, together with prejudgment and post-judgment interest under 35

U.S.C. § 284;

        4.        Entry of an order compelling DraftKings to compensate Plaintiff for any ongoing

and/or future infringement of the Patents-in-Suit, in an amount and under terms appropriate

under the circumstances;

        5.        That this Court declare this an exceptional case and award Plaintiff its reasonable

attorneys’ fees, costs, and expenses in accordance with 35 U.S.C. § 285; and

        6.        That Plaintiff be granted such other and further relief as the Court may deem just

and proper under the circumstances.




                                                  51

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 52 of 53 PageID #: 52



Dated: June 14, 2019             McCARTER & ENGLISH, LLP

                                 /s/ Daniel M. Silver
                                 Daniel M. Silver (#4758)
OF COUNSEL:                      Alexandra M. Joyce (#6423)
                                 Renaissance Centre
Robert F. Shaffer                405 N. King St., 8th Fl.
James R. Barney                  Wilmington, DE 19801
Anthony D. Del Monaco            (302) 984-6331
Scott A. Allen                   dsilver@mccarter.com
Abdul Ghani Hamadi               ajoyce@mccarter.com
FINNEGAN, HENDERSON,
FARABOW, GARRETT &               Attorneys for Plaintiff
DUNNER, LLP
901 New York Avenue, NW
Washington, DC 20001-4413




                                      52

ME1 30678135v.1
 Case 1:19-cv-01105-RGA Document 1 Filed 06/14/19 Page 53 of 53 PageID #: 53



                                INDEX OF EXHIBITS

 Exhibit A        8,956,231 Patent

 Exhibit B        8,974,302 Patent

 Exhibit C        9,430,901 Patent

 Exhibit D        8,616,967 Patent




                                       53

ME1 30678135v.1
